        Case 1:20-cv-00015-BLW Document 36 Filed 10/14/20 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF IDAHO



 ZACHARY ALLEN,
                                              Case No. 1:20-cv-00015-BLW
                     Plaintiff,
                                              ORDER
 v.

 TIM McKAY; CPL. SHAPPEL
 MORRISON; CPL. DRIGGS;
 DEFENDANT FRAUS;, and SARA
 HART,

                     Defendants.



                                  INTRODUCTION

      Pending before the Court is Plaintiff’s Motion for ADR and Contemptive

[sic] Court. (Dkt. 30.) Plaintiff requests the Court grant “arbitrary [sic] dispute

resolution and contemptive [sic] court on defendants.” (Id. at 1.) Additionally,

Plaintiff states that Ada County has ordered the Idaho Department of Correction

(IDOC) to produce documents and IDOC is refusing to comply with this order.

(Id.) In the interest of avoiding delay, and because the Court conclusively finds that

the decisional process would not be significantly aided by oral argument, the
        Case 1:20-cv-00015-BLW Document 36 Filed 10/14/20 Page 2 of 5




motion is decided based on the record. D. Idaho L. Rule 7.1. For the reasons that

follow, the Court will deny Plaintiff’s motion.

                                   BACKGROUND

      On January 6, 2020, Plaintiff filed a complaint against Tingey et. al,

claiming he was wrongfully put back in prison on April 29, 2019. (Dkt. 1 at 1.)

Plaintiff further states he has been verbally harassed and illegally imprisoned since

April 29, 2019. (Id.) On February 18, 2020, Plaintiff filed a supplement to his

complaint, adding that: IDOC refuses to let him meet scheduled court dates and

attorney appointments; his legal mail is being withheld from him and read by

IDOC staff; he has been segregated and the Defendants are racially prejudicial

against him; his 3rd, 4th, 5th, 6th, 7th, 8th, and 14th Amendment rights are being

violated; IDOC staff is using excessive force against him and writing false C-

notes; IDOC staff are refusing him mental and physical help he needs; and IDOC

is violating sentencing rules. (Dkt. 6.) Furthermore, Plaintiff’s Affidavit states he

was illegally arrested on December 12, 2018, for two counts of felony forgery in

Bonneville County, and the two charges for the same crime violates double

jeopardy, he was never read his Miranda rights, and an illegal search took place.

(Dkt. 7.)

      On March 2, 2020, the Screening Judge determined Plaintiff had not alleged

sufficient facts to proceed with his complaint, and directed Plaintiff to file an
        Case 1:20-cv-00015-BLW Document 36 Filed 10/14/20 Page 3 of 5




amended complaint if he intended to proceed with his claims. (Dkt. 8.) Over the

next month, Plaintiff filed six amended complaints. The Court in its May 8, 2020

Order deemed the Sixth Amendment Complaint to be the operative pleading, since

it was the last one filed and Plaintiff was directed to file one amended complaint.

The Successive Review Order by Screening Judge, filed May 8, 2020, allowed

Plaintiff to proceed with the following claims: (1) First Amendment retaliation

claims against Defendants Morrison, Driggs, Hart, and McKay; (2) Eighth

Amendment failure-to-protect claims against Defendants Morrison, Driggs, and

Fraus; and (3) Eighth Amendment medical treatment claims against Defendants

Hart and McKay. (Dkt. 21 at 25.) All other claims were dismissed, and all other

defendants were terminated as parties to this action. (Id.)

      Plaintiff filed a Motion for Extension of Time on July 20, 2020, requesting

an additional 20 days to complete production of mandatory disclosure required by

this Court due to the COVID-19 pandemic. (Dkt. 27.) Plaintiff additionally asked

the Court to refer this matter for alternative dispute resolution and for the

appointment of counsel. (Dkt. 27). The Court granted the motion for extension of

time but denied the request for alternative dispute resolution as premature, and

denied the request for the appointment of counsel. (Dkt. 29 at 2.)

      On August 5, 2020, Plaintiff filed this present motion for ADR and contempt

of court. (Dkt. 30.) In this motion, Plaintiff states he has been continually denied
        Case 1:20-cv-00015-BLW Document 36 Filed 10/14/20 Page 4 of 5




access to public records or documents needed to properly represent himself. (Id.)

Furthermore, he states IDOC is refusing to produce these documents despite an

order from Ada County requiring IDOC to do so. (Id.)

      Defendants filed a response to Plaintiff’s motion on August 26, 2020, stating

Plaintiff did not cite any authority addressing or supporting the relief sought, and

there is no mention of any order by the Court that Defendants allegedly violated.

(Dkt. 33.) Defendants further state there has been no material change since this

Court denied Plaintiff’s previous motion for ADR in July. (Id.) Furthermore,

Defendants state they did not receive notice from Plaintiff that he was seeking

contempt. (Id.)

                                   DISPOSITION

      Looking first to Plaintiff’s motion for alternative dispute resolution (ADR),

the Court finds again that this request is premature. Discovery disclosures may be

made any time prior to November 6, 2020, and it appears Plaintiff has not

discussed early dispute resolution with the Defendants. Therefore, Plaintiff’s

Motion for Alternative Dispute Resolution will be denied.

      Next, regarding Plaintiff’s motion for contempt, Plaintiff did not identify

whether he is seeking civil or criminal contempt. Civil contempt “consists of a

party’s disobedience to a specific and definite order by failure to take all

reasonable steps within the party’s power to comply.” Reno Air Racing Ass’n, Inc.,
        Case 1:20-cv-00015-BLW Document 36 Filed 10/14/20 Page 5 of 5




v. McCord, 452 F.3d 1126, 1130 (9th Cir. 2006). It appears Plaintiff is seeking

remedial relief rather than punitive relief, as he asks the Court to enforce a court

order. A motion for contempt must be filed with the court that issued the order

allegedly violated.

      Plaintiff does not identify a specific order of the Court he believes

Defendants have violated, or what the violation may be. There is mention of an

order from “Ada County,” which appears to be a reference to state court. If that is

the case, the motion is not properly before this Court. Accordingly, Plaintiff’s

motion for contempt will be denied.

                                       ORDER

      NOW THEREFORE IT IS HEREBY ORDERED that Plaintiff’s Motion

for ADR and Contemptive Court (Dkt. 30) is DENIED.

                                               DATED: October 14, 2020


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge
